         Case 3:16-cv-00742-BAJ-RLB           Document 92       09/03/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

OFFICER JOHN DOE                             *       CIVIL NO.:
                                             *
               v.                            *       16-CR-742-BAJ-RLB
                                             *
DERAY MCKESSON AND                           *
BLACK LIVES MATTER                           *
                                             *
***********************************

                         DEFENDANT DERAY MCKESSON’S
                      UNOPPOSED MOTION TO REINSTATE STAY

       NOW INTO COURT, through undersigned counsel, comes defendant DeRay Mckesson,

who respectfully requests that this Honorable Court reinstate the stay this matter until after the

Supreme Court rules on Mr. Mckesson’s petition for writ of certiorari.

       As is explained in the attached memorandum, because of the complex procedural history

in the Fifth Circuit, Mr. Mckesson filed two petitions for writ of certiorari: one before the Fifth

Circuit’s en banc opinion issued in January 2020, and one after the en banc opinion. Because the

Fifth Circuit withdrew and reissued its final judgment in the case, Mr. Mckesson dismissed his

original cert petition. However, Mr. Mckesson replaced that cert petition with a second petition

seeking review of the January 2020 judgment, and that second cert petition is still pending before

the Supreme Court and is set for conference on September 29, 2020.
         Case 3:16-cv-00742-BAJ-RLB           Document 92      09/03/20 Page 2 of 2




       Because his second cert petition is still pending before the Supreme Court, defendant

DeRay Mckesson respectfully requests that the Court reinstate its stay until the Supreme Court

rules on the pending petition for a writ of certiorari. Mr. Mckesson has consulted counsel for

Officer Doe about this request, and Officer Doe does not oppose it.

                                            Respectfully submitted,

                                            /s/ William P. Gibbens
                                            William P. Gibbens, 27225
                                            SCHONEKAS, EVANS, McGOEY
                                                & McEACHIN, LLC
                                            909 Poydras Street, Suite 1600
                                            New Orleans, Louisiana 70112
                                            Telephone: (504) 680-6050
                                            Facsimile: (504) 680-6051
                                            billy@semmlaw.com




                                                2
